Citation Nr: 0837818	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  He died on February [redacted], 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, inter alia, denied service 
connection for the cause of the veteran's death.  In June 
2008, the Board forwarded the case to a Veterans Health 
Administration (VHA) medical expert for an advisory opinion 
in regard to the likelihood that the veteran's service-
connected post traumatic stress disorder (PTSD) caused heart 
problems which lead to his heart failure or hastened the 
veteran's death by aggravating the veteran's fatal 
respiratory failure, pulmonary hypertension or 
hemochromatosis.  The appellant was sent a letter in August 
2008 that informed her that she had sixty days from the date 
of the letter to submit further evidence or argument, and 
that if nothing was received from her in that time period, 
the Board would proceed with the appeal.  As the appellant 
did not respond to this letter, the Board will proceed to 
decide the case, based on the evidence of record.    


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2005.  The immediate 
cause of death listed on his death certificate was 
respiratory failure with the underlying causes of pulmonary 
hypertension and hemochromatosis.   
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for PTSD at a 70 percent disability rating.
 
4.  There is no competent medical evidence that links the 
fatal respiratory failure, pulmonary hypertension or 
hemochromatosis to an incident or event in service or to the 
veteran's service-connected PTSD.  


CONCLUSION OF LAW

The veteran's fatal respiratory failure, pulmonary 
hypertension or hemochromatosis were not caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of an April 
2005 letter sent to the appellant that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
In a March 2006 letter, the appellant acknowledged that the 
veteran's service-connected disability was PTSD, and that she 
believed that this weakened the veteran's ability to deal 
with his fatal hemachromatosis.  She has not contended that 
his death is a result of or related directly to his service-
connected PTSD.  The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA and non-
VA medical records, a VHA opinion and lay statements have 
been associated with the record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on February [redacted], 2005.  The immediate cause 
of death listed on his death certificate was respiratory 
failure with the underlying causes of pulmonary hypertension 
and hemochromatosis.  At the time of the veteran's death, he 
was service-connected for PTSD at a 70 percent disability 
rating.
 
The appellant, who was married to the veteran at the time of 
his demise, contends that his service-connected PTSD caused 
heart problems which lead to his heart failure in February 
2005 and that his PTSD weakened his ability to deal with his 
hemochromatosis, which lead to his death

The veteran's service treatment records did not show 
treatment for or diagnosis of respiratory failure, pulmonary 
hypertension or hemochromatosis.   

VA medical records reflect that in April 2004, the veteran 
was diagnosed with hemochromatosis and secondary 
polycythemia, and it was noted that the veteran was a smoker.  
VA medical records show ongoing treatment for this disorder.  

On February 11, 2005, the veteran was admitted to the 
hospital and reported that, for the previous three weeks, he 
had been experiencing an increase in fatigue, shortness of 
breath, pedal edema, waking from sleep gasping for air, post 
nasal drip (PND), and one episode of hemoptysis.  The veteran 
gave a history of smoking a pack of cigarettes per day for 36 
years, and drinking four to five drinks of whiskey per night 
for the past 15 years.  The examiner noted that the veteran 
had a history of joint pain in his shoulder, hematuria, PTSD, 
gouty arthritis, hypertension, gastroesophageal reflux 
disease (GERD), elevated liver function tests, 
hemochromatosis and polycythemia.  Upon admission, he 
underwent an esophagogastroduodenoscopy (EGD) which showed 
gastric varices, moderate portal hypertensive gastropathy and 
a small hiatal hernia.  

A February 12, 2005 VA medical record shows that the veteran 
had heart failure, and it was noted that the veteran had 
pulmonary congestion, and that the possible etiologies of his 
heart failure were anemia/high cardiac output failure, 
alcoholic cardiomyopathy, chronic hypertensive 
cardiomyopathy, hemochromatosis deposition of the heart, and 
myocardial infarction.  The veteran's Discharge Report 
reflects that the veteran's principal diagnosis was cirrhosis 
of the liver secondary to hemochromatosis versus alcohol use 
in the past, with secondary diagnoses of anemia treated with 
blood transfusions, intensive care psychoses, PTSD, 
hypertension and GERD.  The examiner noted that throughout 
his hospital course, the veteran was treated for iron 
deficiency anemia, heart failure, delirium and back spasms.  
The veteran was found to be unresponsive around midnight on 
February [redacted], 2005, and a code was subsequently called given 
his full code status.

The Assistant Chief of Medical Service of the Central 
Arkansas Veteran's Healthcare System, in conjunction with a 
psychiatrist who treats many veteran's with PTSD provided the 
requested VHA opinion.  The examiners indicated that, given 
the veteran's history as it has been presented, they felt 
that it was highly unlikely that the veteran's PTSD caused 
cardiovascular problems which lead to his fatal respiratory 
failure, and that it was highly unlikely that the veteran's 
PTSD hastened his death by aggravating his fatal respiratory 
failure, pulmonary hypertension or hemochromatosis.  

The examiners noted that, although there is considerable 
interest and much speculation on the role of mental illness 
in causation of organ system disease, they were not aware of 
medical data supporting this relation.  On the other hand, 
there is fairly uniform consensus in the medical community on 
the role of smoking playing a causative role in pulmonary and 
cardiovascular disease.  The examiners opined that the 
consensus of the medical community should be the basis for 
responding to this appeal, and in light of the veteran's 
tobacco history, they could not support this claim.

Unfortunately, the Board finds that there is no competent 
medical evidence on record to support the contention that 
there is a causal connection between the veteran's service-
connected PTSD and his fatal respiratory failure, pulmonary 
hypertension or hemochromatosis.   Service treatment records 
do not reflect treatment for these disorders.  The VHA 
examiner opined that it was highly unlikely that the 
veteran's PTSD caused cardiovascular problems which lead to 
his fatal respiratory failure or hastened his death by 
aggravating his fatal respiratory failure, pulmonary 
hypertension or hemochromatosis.  On the other hand, there is 
simply no medical evidence in the record to provide a link 
between the veteran's fatal respiratory failure, pulmonary 
hypertension or hemochromatosis and his time in service or 
his service-connected PTSD.

The Board notes that hypertension is a condition for which 
presumptive service connection is available if found to be 
compensable within one year of discharge from active duty; 
however, in this case, there is no evidence that the veteran 
had a diagnosis of hypertension within one year of leaving 
service.  38 C.F.R. §  3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the cause of the 
veteran's death due to respiratory failure with the 
underlying causes of pulmonary hypertension and 
hemochromatosis is denied as the evidence fails to establish 
that the veteran's conditions were related to service or his 
service-connected PTSD.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


